DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7-11, 13 and 15-19 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 1-3, 5, 7-11, 13 and 15-19 are allowed for reasons argued by Applicant in the remarks filed 10/29/2021. 
The prior art of record that was found and cited comprised the following reference(s): 
U.S. 2016/0164867 A1	“Jung”
U.S. 2019/0243956 A1	“Sheets”
Jung teaches an electronic device which includes a biometric sensor an which further encrypts biometric data captured by the sensor. Jung further discloses how this captured biometric data is encrypted using an encryption key and transmitted to a secure storage device through an application processor and NFC controller. 
Jung failed in disclosing that the key used to encrypt the biometric data was associated with a group affiliation of the first user. For this limitation, the examiner relied on Sheets as it taught encrypting a biometric template using a public key associated with an application service provider. The key is used by a plurality of users. 
However, the combination of both Jung and Sheets fails to disclose that the biometric print is further matched with a library of locally stored biometric templates and wherein the authentication system transmits the encrypted biometric print to a remote authentication service (it should be noted that Jung’s system is all internal within a device). 
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims:
	“…wherein the biometric key associated with the group affiliation of the user is retrieved from a secure storage of a secure processor of the IHS; upon retrieving the biometric key, collecting, by the biometric sensor of the IHS, the biometric print from the user; encrypting, by instructions executed by the logic unit of the biometric sensor, the collected biometric print using the biometric key associated with the group affiliation of the user, wherein the collected biometric print is encrypted by the biometric sensor without transmitting the collected biometric print to any other component of the IHS; and transmitting the biometric print encrypted by the logic unit of the biometric sensor to an authentication system for matching the biometric print against a library of stored biometric templates, wherein the authentication system operates within a secure execution environment of the secure processor, and wherein the authentication system attempts to match the biometric print against a library of locally stored biometric templates and wherein the authentication system transmits the encrypted biometric print to a remote authentication service when the biometric print cannot be matched locally”.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491